Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 26, 2018

The Court of Appeals hereby passes the following order:

A18D0296. ANTONIO D. JONES SR. v. THE STATE.

      Antonio D. Jones, Sr. entered a guilty plea. On December 8, 2017, Jones filed
a “Motion for an Out of Time Appeal.” On or about December 14, 2017, the trial
court denied the motion, and on January 3, 2018 Jones filed this timely application
for discretionary appeal.
      The denial of a motion for an out-of-time appeal is directly appealable. English
v. State, 307 Ga. App. 544, 545 n.4 (705 SE2d 667) (2010); see also Wetherington v.
State, 296 Ga. 451 (769 SE2d 53) (2015) (addressing merits of direct appeal from
denial of motion for out-of-time appeal following guilty plea).
      Accordingly, this application for discretionary appeal is hereby GRANTED
pursuant to OCGA § 5-6-35 (j). Jones shall have ten days from the date of this order
to file his notice of appeal in the trial court. OCGA § 5-6-35 (g). The clerk of the trial
court is DIRECTED to include a copy of this order in the record transmitted to the
Court of Appeals.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/26/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.